Exhibit 10.2




ARI Network Services 2000

Employee Stock Purchase Plan

Amended effective January 7, 2014

1.

Purpose.  The purpose of the Plan is to provide eligible employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions.  It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Code.  The provisions of the Plan, accordingly,
shall be construed so as to extend and limit participation in a manner
consistent with the requirements of that section of the Code.

2.

Definitions.

(a)

“Board” shall mean the Board of Directors of the Company.

(b)

“Change of Control” shall mean the first to occur of the following:

(i)  the acquisition by an individual, entity or group, acting individually or
in concert (a “Person”) of beneficial ownership of more than 50% of the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”); provided, however, that for purposes of this Subsection 2(b)(i), the
following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company; (B) any acquisition by the Company; (C)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (D)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B) and (C) of Subsection 2(b)(ii) below; or

(ii)  consummation of a reorganization, merger or consolidation, share exchange,
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Common Stock
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Common Stock, (B) no Person (excluding any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, more than 50% of,
respectively, the then outstanding common stock of the corporation resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the Board of the corporation resulting from such Business
Combination were members of the Board of the Company at the time of the
execution of the initial agreement providing for such Business Combination; or

(iii)  approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(c)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

(d)

“Committee” shall mean the Compensation Committee of the Board or such other
persons or committee as the Board shall designate to administer the Plan.

(e)

“Common Stock” shall mean the $.001 par value common stock of the Company.

















(f)

“Company” shall mean ARI Network Services, Inc., a Wisconsin corporation.

(g)

“Designated Subsidiary” shall mean a corporation of which not less than 50% of
the voting power is held by the Company, directly or indirectly, whether such
corporation now exists or is hereafter organized or acquired by the Company,
directly or indirectly, other than an otherwise eligible corporation which has
been designated by the Board or Committee from time to time as not eligible to
participate in the Plan.

(h)

“Employee” shall mean any regular full time or part-time employee of the Company
or a Designated Subsidiary customarily employed to work at least (a) 20 hours
per week or (b) five months in any calendar year.

(i)

“Employer Corporation” shall mean the corporation which employs the Employee.

(j)

“Enrollment Date” shall mean the first day of each Offering Period.

(k)

“Enrollment Period” shall mean the period specified by the Committee during
which eligible Employees may elect to participate in the Plan for the upcoming
Offering Period.

(l)

“Exercise Date” shall mean the last day of each Offering Period.

(m)

“Fair Market Value” shall mean:

(i)   For Offering Periods commencing on or after January 1, 2012, the closing
price of the Common Stock on the NASDAQ Over-The-Counter Bulletin Board (or if
the Common Stock is not then traded on the Over-The-Counter Bulletin Board, the
closing price on such other exchange or inter-dealer quotation system on which
the Common Stock is listed) as reported in any commonly-accepted electronic
medium or other authoritative source on the indicated date.  If no sales of
Common Stock were made on said bulletin board (or other exchange or inter-dealer
quotation system) on that date, “Fair Market Value” shall mean the closing price
of Common Stock as reported for the most recent preceding day on which sales of
Common Stock were made on said bulletin board (or other exchange or inter-dealer
quotation system), or, failing any such sales within two (2) weeks prior to the
indicated date, such other market price as the Board or the Committee may
determine in conformity with pertinent law and regulations of the Code and
Treasury Department.

(ii)  For the 2011 Offering Period (i.e., January 1, 2011 through December 31,
2011), the average of the closing bid and asked prices of the Common Stock on
the NASDAQ Over-The-Counter Bulletin Board (or if the Common Stock is not then
traded on the Over-The-Counter Bulletin Board, the average of the closing bid
and asked prices on such other exchange or inter-dealer quotation system on
which the Common Stock is listed) as reported in any commonly-accepted
electronic medium or other authoritative source on the indicated date.  If no
sales of Common Stock were made on said bulletin board (or other exchange or
inter-dealer quotation system) on that date, “Fair Market Value” shall mean the
average closing bid and asked prices of Common Stock as reported for the most
recent preceding day on which sales of Common Stock were made on said bulletin
board (or other exchange or inter-dealer quotation system), or, failing any such
sales within two (2) weeks prior to the indicated date, such other market price
as the Board or the Committee may determine in conformity with pertinent law and
regulations of the Code and Treasury Department.

(n)

“Offering Period” shall mean a period of approximately twelve (12) months at the
end of which an option granted pursuant to the Plan may be exercised, commencing
on January 1 and ending on December 31.  The duration of Offering Periods may be
changed pursuant to Section 4 of this Plan.

(o)

“Parent Corporation” shall have the same meaning as contained in Section 424(e)
of the Code.

(p)

“Plan” shall mean this ARI Network Services, Inc. 2000 Employee Stock Purchase
Plan.

(q)

“Purchase Price” shall mean an amount equal to 85% of the Fair Market Value of a
share of Common Stock on the Enrollment Date or on the Exercise Date, whichever
is lower.





2







(r)

“Subsidiary Corporation” shall have the same meaning as contained in Section
424(f) of the Code.

3.

Eligibility.

(a)

Any person who is an Employee will be eligible to participate in the Plan
provided he or she has a minimum period of continuous service with the Company
of six (6) months as of the first day of an Offering Period.  Notwithstanding
the foregoing, unless otherwise determined by the Committee prior to the
applicable Offering Period, no executive officer shall be eligible to
participate in the Plan; provided that all executive officers shall be treated
in an identical manner for purposes of eligibility.  

(b)

Any provisions of the Plan to the contrary notwithstanding, no Employee shall be
granted an option under the Plan (i) to the extent that, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own stock and/or
hold outstanding options to purchase such stock possessing five percent (5%) or
more of the total combined voting power or value of all classes of stock of the
Employer Corporation or of its Parent Corporation or Subsidiary Corporation or
(ii) to the extent that his or her rights to purchase stock under all employee
stock purchase plans of the Employer Corporation and its Parent Corporation(s)
and Subsidiary Corporation(s) accrues at a rate which exceeds Twenty-Five
Thousand Dollars ($25,000) worth of stock (determined at the fair market value
of the shares at the time such option is granted) for each calendar year in
which such option is outstanding at any time.  These limitations are in addition
to any other limitations set forth herein, including any limits that the
Committee establishes in accordance with Section 6(a).

4.

Offering Periods.  The Plan shall be implemented by consecutive Offering Periods
with a new Offering Period commencing on the first business day on or after
January 1 each year, or on such other date as the Committee shall determine.
 The Committee shall have the power to change the duration of Offering Periods
(including the commencement dates thereof) without shareholder approval.

5.

Participation.

(a)

An eligible Employee may become a participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form approved by
the Committee and filing it with the Company’s payroll department during the
applicable Enrollment Period.  A participant must file a new subscription
agreement for each Offering Period.

(b)

Payroll deductions for a participant shall begin on the first payroll date
following the Enrollment Date and shall end on the last payroll date in the
Offering Period to which such authorization is applicable, unless sooner
discontinued or terminated by the participant as provided in Section 6(c) or
Section 10 hereof.

6.

Payroll Deductions.

(a)

At the time a participant files his or her subscription agreement, he or she
shall elect to have payroll deductions made on each pay day during the Offering
Period in an amount set forth in the subscription agreement, stated in terms of
whole dollars not less than $5 for each pay period or in whole number
percentages, up to a maximum of 10% of the compensation to be received during
the Offering Period (or during such portion thereof in which an Employee may
elect to participate).  Notwithstanding the foregoing, the Committee annually
may determine, in its sole discretion, to establish any maximum dollar amount or
percentage of compensation that an eligible Employee is entitled to authorize
for payroll deductions during a calendar year, which limitations shall apply to
all eligible Employees.  Any such limit established by the Committee shall fall
within the parameters of Section 423 of the Code.

(b)

All payroll deductions made for a participant shall be credited to his or her
account under the Plan.  A participant may not make any additional payments into
such account.

(c)

A participant may withdraw from the Plan as provided in Section 10 hereof.
 Alternatively, a participant may elect to discontinue making additional payroll
deductions during the Offering Period by completing and filing with the
Company’s payroll department a written notice in such form approved by the
Committee.  





3




The election shall be effective no later than the first payroll date following
ten (10) business days after the Company’s receipt of the notice.  If a
participant elects to discontinue making additional payroll deductions, all
payroll deductions previously credited to his or her account will purchase
Common Stock at the end of the Offering Period subject to the other terms of the
Plan.  A participant may increase or decrease his or her payroll deduction rate
by filing a new subscription agreement at least ten (l0) business days before
the beginning of the pay period during which such increase or decrease is to
take effect.  A participant’s payroll deduction rate may be increased only once
and reduced only once during any Offering Period.

(d)

At the time the option is exercised, in whole or in part, or at the time some or
all of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock and the Company is authorized to
take any action reasonably necessary to enforce the withholding requirements
including without limitation withholding the appropriate amount from the
proceeds of any stock sale by the participant.  At any time, the Company may,
but shall not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Employee.

7.

Grant of Option.  On the Enrollment Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on the Exercise Date of such Offering Period (at the applicable
Purchase Price) a number of shares of the Company’s Common Stock determined by
dividing such Employee’s payroll deductions accumulated on or prior to such
Exercise Date and retained in the Participant’s account as of the Exercise Date
by the applicable Purchase Price, but in no event more than 5,000 shares
(subject to adjustment as provided in Section 18 hereof), provided that such
purchase shall be subject to the limitations set forth in Sections 3(b), 6(a)
and 13 hereof.  Exercise of the option shall occur as provided in Section 8
hereof, unless the participant has withdrawn pursuant to Section 10 hereof.  The
Option shall expire immediately following the Exercise Date.

8.

Exercise of Option.  Unless a participant withdraws from the Plan as provided in
Section 10 hereof, his or her option for the purchase of shares shall be
exercised automatically on the Exercise Date, and the maximum number of whole
shares subject to option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account, but in no event more than 5,000 shares (subject to adjustment as
provided in Section 18 hereof).  A participant in the Plan will be issued a
stock certificate as of the Exercise Date, and the balance of any payroll
deductions credited to a participant’s account during the Offering Period shall
be delivered to the participant.  During a participant’s lifetime, a
participant’s option to purchase shares hereunder is exercisable only by him or
her.

9.

Registration of Certificates.  Certificates will be registered only in the name
of the participant.  If a participant submits a written request to the
Committee, the Committee may cause the certificates to be issued in the
participant’s name jointly with a member of his or her family with right of
survivorship.  

10.

Withdrawal.

(a)

A participant may withdraw all but not less than all the payroll deductions
credited to his or her account and not yet used to exercise his or her option
under the Plan at any time by giving written notice to the Company in such form
approved by the Committee.  All of the participant’s payroll deductions credited
to his or her account shall be paid to such participant after receipt of notice
of withdrawal as soon as administratively practicable and such participant’s
option for the Offering Period shall be automatically terminated.  Payroll
deductions for the purchase of shares during the Offering Period shall cease as
soon as administratively practicable.  If a participant withdraws from an
Offering Period, payroll deductions shall not resume at the beginning of the
succeeding Offering Period unless the participant delivers to the Company a new
subscription agreement.

(b)

A participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

11.

Termination of Employment.  Upon a participant’s ceasing to be an Employee of
the Company for any reason (including without limitation upon death, disability
or retirement), he or she shall be deemed to have elected to withdraw from the
Plan and the payroll deductions credited to such participant’s account during
the Offering Period but not yet used to exercise the option shall be returned to
such participant or, in the case of his or her death, to the





4




person or persons entitled thereto under Section 15 hereof, and such
participant’s option shall be automatically terminated.

12.

Interest.  No interest shall accrue on the payroll deductions of a participant
in the Plan.

13.

Stock.

(a)

Subject to adjustment upon changes in capitalization of the Company as provided
in Section 18 hereof, the maximum number of shares of the Company’s Common Stock
which shall be made available for sale under the Plan shall be 575,000 shares.
 If, on a given Exercise Date, the number of shares with respect to which
options are to be exercised exceeds the number of shares then available under
the Plan, the Committee shall make a pro rata allocation of the shares remaining
available for purchase among the participants in such manner as it may determine
in its sole discretion.

(b)

The participant shall have no interest or voting right in shares covered by his
option until such option has been exercised.

14.

Administration.  The Plan shall be administered by the Committee.  The Committee
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan.  Every finding, decision and determination
made by the Committee shall, to the full extent permitted by law, be final and
binding upon all parties.

15.

Designation of Beneficiary.

(a)

A participant may designate, on the subscription agreement filed with the
Committee, a beneficiary who is to receive any shares and cash, if any, from the
participant’s account under the Plan in the event of such participant’s death
subsequent to an Exercise Date but prior to delivery of such shares and cash to
the participant.  In addition, a participant may file a written designation of a
beneficiary who is to receive any cash from the participant’s account under the
Plan in the event of such participant’s death prior to exercise of the option.

(b)

Such designation of beneficiary may be changed by the participant at any time by
written notice.  In the event of the death of a participant and in the absence
of a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company shall deliver such shares and/or cash to
the estate of the participant.

16.

Transferability.  Neither payroll deductions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will, the laws of descent and distribution or as provided
in Section 15 hereof) by the participant.  Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds from an Offering
Period in accordance with Section 10 hereof.

17.

Use of Funds.  All payroll deductions received or held by the Company under the
Plan may be used by the Company for any corporate purpose, and the Company shall
not be obligated to segregate such payroll deductions.

18.

Adjustments Upon Changes in Capitalization, Merger or Asset Sale.

(a)

Changes in Capitalization.  Subject to any required action by the shareholders
of the Company, the shares reserved for issuance under the Plan, as well as the
price per share and the number of shares of Common Stock covered by each option
under the Plan which has not yet been exercised shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of shares of Common Stock effected without receipt of
consideration by the Company.  Such adjustment shall be made by the Board, whose
determination in that respect shall be final, binding and conclusive.

(b)

Change of Control.  In the event of a Change of Control, the Offering Period
then in progress shall be shortened by the Committee’s setting a new Exercise
Date (the “New Exercise Date”).  The New Exercise Date shall be before the date
of the Change of Control.  The participant’s option shall be exercised
automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the





5




Offering Period as provided in Section 10 hereof.  Immediately following such
New Exercise Date, the Plan shall terminate.

19.

Amendment or Termination.

(a)

The Board may at any time, or from time to time, amend this Plan in any respect;
provided, however, that no amendment shall be made without the approval of the
shareholders of the Company to increase the aggregate number of shares which may
be issued under this Plan (other than as provided in Paragraph 13(a) or 18(a)
hereof) or for which shareholder approval is required under applicable tax,
securities or other laws.

(b)

This Plan and all rights of Employees under any offering hereunder may terminate
at any time, at the discretion of the Board or Committee.  Upon any termination
of this Plan, all amounts in the accounts of participating Employees shall be
either (i) promptly refunded in total or (ii) refunded to the extent not used to
purchase Common Stock, in the sole discretion of the Board or Committee.  Such
amendments shall be made without the approval of the shareholders of the Company
or the consent of any participating Employees.

20.

Notices.  All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21.

Conditions Upon Issuance of Shares.  Shares shall not be issued with respect to
an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all applicable provisions of law,
domestic or foreign, including, without limitation, the Securities Act of 1933,
as amended, and the rules and regulations promulgated thereunder.

22.

Term of Plan.  The effective date of the Plan is December 13, 2000.  The Board
has amended and restated the Plan effective November 4, 2010, subject to
approval by the shareholders of the Company.  It shall continue in effect until
all of the shares of Common Stock reserved for issuance under this Plan, as
increased and/or adjusted from time to time, have been issued, unless sooner
terminated under Section 19 hereof.

23.

Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against the
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such action, suit or proceeding, that such
Committee member is liable for gross negligence or willful misconduct in the
performance of his or her duties; provided that within 60 days after the
institution of any such action, suit or proceeding, a Committee member shall in
writing offer the Company the opportunity, at its own expense, to handle and
defend the same.








6


